
	
		I
		112th CONGRESS
		1st Session
		H. R. 2927
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Griffin of
			 Arkansas introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To give priority to local and State artists when
		  selecting appropriate artwork for Federal buildings.
	
	
		1.Short titleThis Act may be cited as the
			 Hometown Artists Act of
			 2011.
		2.Selection of
			 artists for GSA Art-in-Architecture Program
			(a)Priority for
			 local and State artistsTo the maximum extent practicable, the
			 Administrator of the General Service Administration (hereinafter referred to in
			 this section as the Administrator) shall give priority to local
			 and State artists when selecting appropriate artwork for Federal
			 buildings.
			(b)Exception for
			 District of ColumbiaSubsection (a) shall not apply to artwork
			 selected for Federal buildings located in the District of Columbia.
			(c)RegulationsNot later than 90 days after the date of
			 the enactment of this Act, the Administrator shall by rule amend such Federal
			 regulations as required to make such regulations consistent with this section.
			
